Title: To Thomas Jefferson from Alexander Hepburn, 12 June 1806
From: Hepburn, Alexander
To: Jefferson, Thomas


                        
                            City of Washington June 12 1806
                        
                        Thomas Jefferson President of the united States
                        Debtor to A Hepburn For trees
                        Raised at his Garden
                        
                     
                        1
                        Apple Peach
                        
                        12 ½
                     
                     
                        5
                        Albergeo do do do
                        
                        62 ½
                     
                     
                        34
                        vaga Lady Peach
                        4.
                        25
                     
                     
                        12
                        Soft or Clear Stone do
                        1.
                        50
                     
                     
                        29
                        Teat Peach
                        3.
                        62 ½
                     
                     
                        18
                        St James Peach
                        2.
                        25
                     
                     
                        20
                        Magdelene do d do do
                        2.
                        50
                     
                     
                        Apricots
                        
                        
                     
                     
                        8
                        Peach Apricots
                        1.
                        00
                     
                     
                        1
                        Angelic
                        
                        12 ½
                     
                     
                        Plumbs
                        
                        
                     
                     
                        15
                        Mirrable Plumbs
                        1.
                        87 ½
                     
                     
                        4
                        Queens Plumbs
                        
                        50
                     
                     
                        
                        
                        $18.
                        37½
                     
                  
                        
                        
                        
                        
                        Received the above Amount.
                        
                            Alexr Hepburn
                            
                        
                    